



EXHIBIT 10.5




[For Participant who holds Only Common Stock]




RESTRICTED STOCK AWARD
UNDER THE
INCENTIVE COMPENSATION PLAN
(2020)




Career Shares


To:    


Date:    




The Dixie Group, Inc. (the “Company”) hereby awards you ______ shares of
restricted stock, as an award of Career Shares (Career Shares) pursuant to the
Incentive Compensation Plan, subject to the terms and conditions set forth
below:


1.    Restricted Stock. All Career Shares are shares of restricted stock and are
actual shares of common stock of the Company. A stock certificate representing
all Career Shares will be issued in your name, but will be held by the Company.


2.    Ownership Rights. Immediately upon effectiveness of this Award, you will
have all the rights of ownership with respect to the shares represented by the
Award, except that such shares cannot be sold, pledged or transferred until the
restrictions are removed, and such shares are subject to forfeiture, as
described in this Award document. You are entitled to vote shares of restricted
stock subject to this Award and to receive any dividends paid on such shares .


3.    Vesting. Shares of Restricted Stock subject to this Award vest in
accordance with the schedule set forth in Annex A , subject to earlier vesting
upon your death, disability, termination without cause, or upon a change of
control of the Company, in which case such Award shall be 100% vested. That
portion, if any, of the restricted shares subject to this Award that is equal to
the portion of the award that has been expensed pursuant to the terms hereof,
shall vest upon your reaching age 65, and shall be payable to you no later than
3/15 of the following year.


4.    Effects of Termination on Unvested Restricted Stock. All unvested shares
of Restricted Stock subject to this Award will be forfeited if and to the extent
such shares have not vested before or upon your voluntary termination of
employment (other than by retirement) or involuntary termination by the Company
for cause.


5.    Definitions. For purposes of this Award:


a. “Disability” shall be determined according to the definition of “disability,”
in effect at the time of determination, in The Dixie Group, Inc. 401k Plan (or
IRC Section 409A, if applicable).


b. “Affiliated Company” includes The Dixie Group, Inc. and any company of which
The Dixie Group, Inc. owns at least 20% of the voting stock or capital if (1)
such company is a party to an agreement that provides for continuation of your
employee benefits upon immediate employment by you with such company and (2)
such company agrees to your subsequent employment.


c. “Retirement” means the voluntary termination of employment by you on or after
reaching age 65.


d. “Change in Control” shall be deemed to have occurred under any of the
circumstances described below:




Page 1

--------------------------------------------------------------------------------





If any “person,” except for:
the Company or any subsidiary of the Company;


a trustee or the other entity holding securities under any employee benefit plan
of the Company or any subsidiary of the Company; and


The Frierson Family


is or becomes the “beneficial owner” directly or indirectly, of securities of
the Company representing more than 50% of the combined total voting power of the
Company’s then-outstanding securities.


As used in this definition of “change in control”


“The Frierson Family” shall mean the immediate family of Daniel K. Frierson,
including his wife, children and grandchildren and their spouses, his siblings
and their spouses, and any trust for the benefit of any of the foregoing
persons.


“person” is used as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (as amended); and


“beneficial owner” is used as defined in Rule 13d-3 of the Securities Exchange
Act of 1934 (as amended). “cause” shall mean for the purposes of this award only
(i) participant has committed an act or has failed to act, where such act or
failure to act constitutes intentional misconduct including, without limitation,
dishonesty, fraud or embezzlement, a reckless disregard of the consequences of
such act or failure to act, or gross negligence by participant; (ii) a
conviction of or the entering of a guilty or no contest plea to any felony or
any crime involving moral turpitude; or (iii) a failure to cease or correct a
material failure to discharge participant’s duties and responsibilities as an
employee of The Dixie Group, Inc.


6.    Certain Tax Consequences. Certain tax consequences of the Award are set
forth on Annex B, attached hereto. The Company recommends that you consult your
financial advisor about the tax consequences to you of an award of Restricted
Stock. Income received as a result of vesting of restricted stock is subject to
immediate withholding of federal, state or local income tax and FICA, to the
extent applicable. Payment to the Company of applicable taxes or satisfactory
arrangement to make such payment is required upon vesting of any portion of this
award. See Section 7, below


7.    Tax Obligations. By accepting this award, you agree to be responsible for
any required minimum tax withholding obligations that may occur when your shares
vest. In the event you have not satisfied these tax obligations before the
Company must forward them to the appropriate tax authorities, the Company may
take any of the following actions: retain custody of your shares until you have
reimbursed the Company for the amounts paid on your behalf, take deductions from
any payment otherwise due you until the tax obligations satisfied, or withhold
from your award the number of shares necessary to satisfy the tax obligations.


8.    Plan Administration. The Compensation Committee of the Board of Directors
is the administrator of the Plan, whose function is to ensure the Plan is
managed according to its respective terms and conditions. A request for a copy
of the Plan and any questions pertaining to the Plan should be directed to:


The Dixie Group, Inc.
Stock Plan Administrator
c/o Derek Davis, Corporate Secretary
P.O. Box 2007
Dalton, GA 30722-2007


9.    Adjustment of Shares Subject to Award. The number of shares subject to
this Award shall be adjusted to reflect any increase or decrease in the number
of shares of common stock and Class B Common Stock outstanding as a result of
any stock dividend or split.




10.    Restrictions on Transfer. Until the restricted shares subject to this
Award vest, and except as may be approved by the Plan Administrator, such shares
shall not be transferable by you, and may not be sold, assigned or


Page 2

--------------------------------------------------------------------------------





transferred (whether by sale, gift or otherwise), pledged, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise including, but not by way of limitation, by execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
any of the restricted shares in violation of the foregoing provisions shall be
null and void and without effect.


11.    No Right to Continued Employment. It is understood that this Award is not
intended and shall not be construed as an agreement or commitment by the Company
or any subsidiary or Affiliate to employ you or to continue your employment for
any period of time whatsoever.


12.    Governing Law. This Award has been entered into pursuant to and shall be
governed by the laws of the State of Tennessee.


13.    Mandatory Payout. Anything to the contrary herein notwithstanding, any
portion of the award no longer subject to a substantial risk of forfeiture,
including but not limited to shares that would have been vested at retirement
age, under either Section 83 or 409A of the Internal Revenue Code of 1986, as
amended, shall be transferred, paid or otherwise made available to the grantee
no later than March 15, of the year following the calendar year in which such
substantial risk of forfeiture no longer exists.




ACKNOWLEDGMENT AND ACCEPTANCE


By signing below, I acknowledge and accept this Award, subject to the terms
hereof.




Date:    ______________________________    ____________________________________
(Participant)


Date: _______________________________    _____________________________________
(Chairman)


Date: ________________________________    ____________________________________
(Attest)






































Page 3

--------------------------------------------------------------------------------





ANNEX A
 


Restricted Stock Award
 
 
 
Pursuant to the Incentive Compensation Plan (2020)



Career Shares
    
______ Shares


 
 
 
For Award Recipients Age 60 or younger at the date of Grant:



Vesting Schedule: For Award Recipients age 60 or younger, shares vest ratably
over five years from the date of grant after participant reaches age 61.
 
 
 
For Award Recipients Age 61 or older at the date of Grant:

    
Vesting Schedule: For Award Recipients age 61 or older, shares vest ratably over
two years from the date of grant.




    
Subject to Sections 3 and 4 hereof.






























































Page 4

--------------------------------------------------------------------------------





ANNEX B
 


AWARD OF RESTRICTED STOCK
CERTAIN UNITED STATES FEDERAL INCOME
TAX CONSEQUENCES TO PARTICIPANT


The following is a brief summary of the principal United States federal income
tax consequences of a restricted stock award under the Incentive Compensation
Plan, based on current United States federal income tax laws. This summary is
not intended to be exhaustive, does not constitute tax advice and, among other
things, does not describe state, local or foreign tax consequences, which may be
substantially different.


Restricted Stock. A participant generally will not be taxed at the time a
restricted stock award is granted, but will recognize taxable ordinary income
when the award vests or otherwise is no longer subject to a substantial risk of
forfeiture. The amount of taxable income recognized will equal the fair market
value of the shares subject to the award (or the portion of the award that is
then vesting) at that time. Participants may elect to be taxed based on the fair
market value of the shares at the time of grant by making an election under
Section 83(b) of the Code within 30 days of the award date. If a restricted
stock award with respect to which a participant has made such an election under
Section 83(b) is subsequently canceled, no deduction or tax refund will be
allowed for the amount previously recognized as income.


Unless a participant makes a Section 83(b) election, dividends paid to a
participant on shares of an unvested restricted stock award will be taxable to
the participant as ordinary income. If the participant made a Section 83(b)
election, the dividends will be taxable to the participants as dividend income,
which generally is subject to the same rate as capital gains income.














Page 5